 



Exhibit 10.14
AMENDMENT NO. 1 TO
FOURTH SUPPLEMENT TO THE MASTER LOAN AGREEMENT
(TERM REVOLVING LOAN)
     This Amendment No. 1 to Fourth Supplement to the Master Loan Agreement
(this “Amendment”) is effective as of October 19, 2007, between US BIO ALBERT
CITY, LLC, an Iowa limited liability company (“Borrower”) and AGSTAR FINANCIAL
SERVICES, PCA (“Lender”).
RECITALS
     A. Lender has extended various credit facilities to Borrower for the
purposes of acquiring, constructing, equipping, furnishing and operating an
ethanol production facility in Buena Vista County, Iowa, pursuant to that
certain Master Loan Agreement dated as of November 15, 2005 (as amended by that
certain Amendment No.1 and Waiver to Master Loan Agreement dated as of July 31,
2006, and by that certain Amended and Restated Master Loan Agreement dated as of
February 26, 2007) (as amended, the “MLA”); First Supplement to the Master Loan
Agreement (Construction Loan) dated as of November 15, 2005 (as amended by that
certain Amendment No.1 to Amended and Restated First Supplement to Master Loan
Agreement dated as of July 31, 2006, by that certain Amended and Restated First
Supplement to the Master Loan Agreement (Construction Loan) dated as of
January 24, 2006, and by that certain Second Amended and Restated First
Supplement to the Amended and Restated Master Loan Agreement (Construction Loan)
dated as of February 26, 2007) (as amended, the “First Supplement”); Second
Supplement to the Master Loan Agreement (Revolving Loan) dated as of November
15, 2005 (the “Second Supplement”); Third Supplement to the Master Loan
Agreement (Term Loan) dated as of February 26, 2007 (the “Third Supplement”);
and Fourth Supplement to the Master Loan Agreement (Term Revolving Loan) dated
as of February 26, 2007 (the “Fourth Supplement”). The MLA, First Supplement,
Second Supplement, Third Supplement and Fourth Supplement are referred to
collectively hereinafter as the “Loan Agreement”).
     B. Borrower has requested Lender amend certain provisions of the Loan
Agreement, and Lender has agreed to such amendments upon the terms and
conditions set forth herein.
     C. Unless otherwise expressly defined herein, capitalized terms used herein
shall have the same meaning ascribed to them in the MLA.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto herby agree as follows:
1. Amendment to Fourth Supplement. Section 11 of the Fourth Supplement is hereby
deleted in its entirety.

 



--------------------------------------------------------------------------------



 



2. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the conditions
precedent that Lender shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto, and an executed Consent and Reaffirmation of Guaranty in the form
attached hereto as Exhibit A, duly executed by the Guarantor.
3. Representations and Warranties. Borrower hereby represents to Lender that,
after giving effect to this Amendment:
     (a) All of the representations and warranties of Borrower contained in the
MLA and in each other Loan Document are true and correct in all material
respects as though made on and as of the date hereof.
     (b) As the date hereof, except as otherwise specifically stated herein, no
Event of Default has occurred and is continuing.
4. Miscellaneous.
     (a) Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Loan Agreement or (ii) prejudice any right or remedy which Lender may now have
or may have in the future under or in connection with the Loan Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Loan Agreement and in other Loan Document to the “Fourth
Supplement” shall mean the Fourth Supplement, as amended hereby
     (b) Loan Documents. This Amendment is a Loan Document executed pursuant to
the MLA and shall be construed, administered and applied in accordance with the
terms and provisions thereof.
     (c) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
     (d) Severability. Any provision contained in this Amendment which is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
     (e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.
     (f) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,

 



--------------------------------------------------------------------------------



 



PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
{SIGNATURE PAGE FOLLOWS}

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
FOURTH SUPPLEMENT TO THE MASTER LOAN AGREEMENT
BY AND BETWEEN
US BIO ALBERT CITY, LLC
AND
AGSTAR FINANCIAL SERVICES, PCA
DATED: October 19, 2007
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
BORROWER:
US BIO ALBERT CITY, LLC,
an Iowa limited liability company

By: /s/ Kelly S. Langley
Kelly S. Langley
Its: Treasurer

LENDER:
AGSTAR FINANCIAL SERVICES, PCA,
a United States corporation

By: /s/ Mark Schmidt
Mark Schmidt
Its: Vice President



 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT AND REAFFIRMATION OF GUARANTY
     The undersigned, US BioEnergy Corporation, hereby:
     (i) consents to the modifications set forth in: (a) that certain Amendment
No. 1 to Amended And Restated Master Loan Agreement effective as of October 19,
2007; (b) that certain Amendment No. 1 to Second Supplement to the Master Loan
Agreement effective as of October 19, 2007; (c) that certain Amendment No. 1 to
Third Supplement to the Master Loan Agreement effective as of October 19, 2007;
(d) that certain Allonge to the Term Note effective as of October 19, 2007;
(e) that certain Amendment No. 1 to Fourth Supplement to the Master Loan
Agreement effective as of October 19, 2007; and (f) that certain Allonge to the
Term Revolving Note effective as of October 19, 2007; and
     (ii) reaffirms the guaranty of the undersigned, as set forth in that
certain Amended and Restated Continuing Guaranty made as of February 26, 2007,
by the undersigned for the benefit of Lender, is and shall remain in full force
and effect.

            US BIOENERGY CORPORATION
      By:   /s/ Kelly S. Langley         Name:   Kelly S. Langley        Its:
Treasurer     

 